DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16, filed August 30, 2020, are presently pending in this application. 

Information Disclosure Statement
Acknowledgement is made to Applicant lack of an Information Disclosure Statement submission. 

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Claim 1 recites “the device is adapted administer at least one dose”, ln 5 should read -- the device is adapted to administer at least one dose --;
Claim 16 recites “inserting a nozzle of the device for dispensing medication”, ln 3 should read -- inserting a nozzle of a device for dispensing the medication--;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "where the safety interlock prevents the lock base from moving to a third safety lock position until the first dose has been dispensed.", ln 3-4.  There is insufficient antecedent basis for the “safety interlock” and “lock base” limitations in the claim. Claim 16 depends from claim 13, while the limitations “safety interlock”, “lock base” and “third safety lock position” are introduced in claim 15.  Thus, it is unclear whether claim 16 is intended to depend from claim 15 and reference the limitations “safety interlock”, “lock base” and “third safety lock position”, or claim 16 is intended to introduce limitations “safety interlock” and “lock base”. Examine believe this issue is a typographical and claim 16 is intended to depend from claim 15 and reference the limitations “safety interlock”, “lock base” and “third safety lock position”. Therefore, for the purpose of this Office Action claim 16 interpreted as depending from claim 15 and recites: --where the safety interlock prevents the lock base from moving to the third safety lock position until the first dose has been dispensed.--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Levin (U.S. Pub. No. 2018/0256867; hereinafter: “Levin’867”) in view of Chanoch (U.S. Patent No. 5,582,598) in view of Levin (U.S. Publication No. 2005/0281751; hereinafter: “Levin’751”).
Regarding Claim 1, Levin’867 discloses a device for dispensing medication for medical treatment (Abstract; 100; Fig. 1A-13B) comprising a medication applicator (110, 120, 1100, 1200, 1300; Fig. 1-13B) and a cartridge (102, 800, 900, 1000, Fig. 1-10, 29A, 29B); where the device dispenses one or more doses of a medication (Abstract; ¶ 0037) the medication applicator when the cartridge is activated (¶¶ 0038, 0051); where the device is adapted to administer at least one dose of said medication while a user is in an upright position (Examiner notes: Levin’867 discloses the device that is capable of delivery of a medicament to difficult to reach areas of a human body regardless of the orientation of the human body (¶¶ 0007-0008).); where the medication applicator is adapted to direct the medication at a sphenopalatine ganglion (¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B); where the medication is dispensed as an aerosol mist (¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 3, 28A-29B).
Levin’867 does not specifically disclose the device comprising an activator; wherein the cartridge dispenses one or more doses of the medication that is for the treatment of a migraine when activated by an activator. 
Chanoch teaches a device comprising a device case (12; Fig. 1) further comprises a cartridge (14; Fig. 1) connected to a distal case section (at 30; Fig. 1) and a proximal case section (at 76; Fig. 1); said cartridge containing a stopper (115; Fig. 1); an activator (76; Fig. 1-2) for operating said stopper (col 5, ln 40-44; col 6, ln 13 to col 7, ln 10); said activator further connected to said distal case section (Fig. 1); a nozzle (16; Fig. 1) being directly connected to a second, proximal end (at 20; Fig. 1) of said cartridge (col 6, ln 15-21) and allows passage of the drug from the cartridge into the nozzle (col 6, ln 15-21) for the purpose of setting a selected dose of the drug to be delivered (col 5, ln 10-53; col 6, ln 13 to col 7, ln 10).
Levin’571 teaches directed intranasal administration of pharmaceutical agents comprising administering a medication being lidocaine (¶¶ 0152, 0221, 0255, 0265, 0266, 0268) nasally (Abstract; ¶¶ 0014-0016; Fig. 4-6; e.g. to the sphenopalatine ganglion ¶ 0081) for the purpose of relieving migraine pain (¶¶ 0152, 0221, 0255, 0265, 0266, 0268). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Levin’867 to include the activator; and wherein the cartridge dispenses one or more doses of the medication that is for the treatment of a migraine when activated by an activator as taught by Chanoch and to include the medication being lidocaine for the treatment of a migraine as taught by Levin’571 for the purpose of setting a selected dose of the drug to be delivered (See Chanoch: col 5, ln 10-53; col 6, ln 13 to col 7, ln 10) and relieving migraine pain (See Levin’571; ¶¶ 0152, 0221, 0255, 0265, 0266, 0268).
Regarding Claim 2, the modified device of Levin’867 discloses the device wherein the medication applicator stores the medication (See Levin’867: ¶¶ 0037, 0038) and dispenses the medication as the aerosol mist (See Levin’867: ¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 3, 28A-29B); where the medication applicator is adapted to dispense the medication through the nostril of the user (See Levin’867: Abstract; ¶¶ 0057, 0084; Fig. 28, 29, See Levin’571: Abstract; ¶¶ 0014-0016; Fig. 4-6).
Regarding Claim 3, the modified device of Levin’867 discloses the device where a nozzle (See Levin’867: 110; Fig. 1-13B) of the medication applicator bends to form an angle (See Levin’867: Fig. 1-13B; ¶¶ 0047, 0084); where the bend is located between an atomizer (See Levin’867: 500; Fig. 13A, 13B) at the proximal end of the nozzle and the cartridge (See Levin’867: 102, 800, 900, 1000, Fig. 1-10, 29A, 29B) of the medication applicator (See Levin’867: 102, 800, 900, 1000, Fig. 1-10, 29A, 29B).
The modified device of Levin’867 does not specifically discloses the device wherein the angle is of 5.0 to 60.0 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Levin’867 to have the angle be set to 5.0 to 60.0 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984) MPEP: 2144.05. In the instant case, the modified device of Levin’867 would not operate differently with the claimed diameter and since the bend has the angle that is configured to direct the medication at a sphenopalatine ganglion (See Levin’867: ¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B) the device would function appropriately having the claimed angle. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (Applicant’s Specification Pg. 5, ln 15-16).
Regarding Claim 4, the modified device of Levin’867 discloses the device where the nozzle comprises an insertion limiter (See Levin’867: 120; Fig 1a, 1B); where the insertion limiter is a flange (See Levin’867: Fig. 1B) located proximally on the nozzle and axially surrounding the nozzle; where the insertion limiter limits the insertion distance of the nozzle into the nostril (See Levin’867: ¶¶ 0038, 0057).
Regarding Claim 5, the modified device of Levin’867 discloses the device where the activator is adapted to dispense the medication responsive to an action of the user (See Chanoch:  col 5, ln 10-53; col 6, ln 13 to col 7, ln 10; where the activator comprises a plunger (See Chanoch: 88, 90, 92, 96; Fig. 2) that is moved proximally by a spring (See Chanoch: 48; Fig. 2);  where the plunger pushes a seal (See Chanoch: 118; Fig. 1) into the cartridge to dispense one dose of the medication (See Chanoch: col 5, ln 10-53; col 6, ln 13 to col 7, ln 10); where the plunger is adapted to move responsive to the action of the user (See Chanoch: col 5, ln 10-53; col 6, ln 13 to col 7, ln 10).
Regarding Claim 6, the modified device of Levin’867 discloses the device where the action of the user comprises the activation of one or more buttons (See Levin’867: 76; Fig. 1-2).
Regarding Claim 12, the modified device of Levin’867 discloses the device where the medication dispensed by the medication applicator is a 4% lidocaine solution (See Levin’571: ¶ 0265).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Levin’867 in view of Chanoch in view of Levin’571 as applied to claim 1 above, and further in view of Nasacort Instruction for Use (https://web.archive.org/web/20170124190539/https://www.nasacort.ca/en/how-to-use; archived January 24, 2017; accessed August 11, 2022; hereinafter: “Nasacort”).
Regarding Claim 7, the modified device of Levin’867 discloses the device where the activator is operable to release the medication in two doses (See Chanoch: col 5, ln 10-53; col 6, ln 13 to col 7, ln 10); where a first dose is dispensed into a first nostril (See Levin’867: ¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B); 
The modified device of Levin’867 does not specifically disclose the device where a second dose is dispensed into a second nostril.
Nasacort teaches delivery of a drug through a device (“bottle”; Pg. 2) comprising a nozzle (“spray nozzle”, Pg. 2) configured to be inserted into a nasal passage (Pg. 1); introducing said nozzle into a first nasal passage of a user; engaging an activator (A, Fig. A annotated below) to deliver a selected dosage (predetermined by the manufacture) of a drug into said first nasal passage (Steps 4-6; Pg. 3-4); introducing said nozzle into a second nasal passage of the user; engaging the activator to deliver a second dosage of the drug into said second nasal passage (Step 7; Pg. 4); where engaging the activator delivers the selected dose and second dosage through the nozzle (Step 7; Pg. 4)for the purpose of properly delivering a medicament. 

    PNG
    media_image1.png
    345
    400
    media_image1.png
    Greyscale

Figure A, Adapted from Page 3.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Levin’867 to include the where the second dose is dispensed into the second nostril as taught by Nasacort for the purpose of properly delivering the medicament.
 
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin’867 in view of Chanoch in view of Levin’571 in view of Nasacort as applied to claim 7 above, and further in view of Kodgule et al. (U.S. Pub. No. 2017/0239411; hereinafter: “Kodgule”).
Regarding Claim 8, the modified device of Levin’867 discloses the device of claim 7 where the first dose of the medication is dispensed upon the activation of a first button (See Chanoch: 76; Fig. 1-2; col 5, ln 40-48; col 6, ln 42-65). 
The modified device of Levin’867 does not specifically disclose the device where the second dose of the medication is dispensed upon the activation of a second button.
Kodgule teaches a drug delivery device (12; Fig. 1-15) comprising a first button (2, 4, 5; Fig. 1-5, 13-16) that when activated dispense a first dose (¶¶ 0073, 0078-0079, 0083-0085, 0087-0090) and a second button (22, 44, 55; Fig 1-5, 13-16) that when activated dispense a second dose (¶¶ 0073, 0078-0079, 0083-0085, 0087-0090) for the purpose of selecting unequal set doses between the first and second doses (¶ 0094). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Levin’867 to include the first dose of the medication is dispensed upon the activation of a first button; where the second dose of the medication is dispensed upon the activation of a second button as taught by Kodgule for the purpose of selecting unequal set doses between the first and second doses (See Kodgule: ¶ 0094).
 
Regarding Claim 9, the modified device of Levin’867 discloses the device of claim 1., shown above. 
The modified device of Levin’867 does not specifically disclose the device where the device further comprises a safety interlock; where the safety interlock prevents premature dispensing of the medication.
Kodgule teaches a drug delivery device (12; Fig. 1-15) comprising a safety interlock (8, 88, 888; Fig. 1, 3, 4, 9-12, 15-17; ¶¶ 0032-0038, 0073-0088); where the safety interlock prevents premature dispensing of a medication (1aa, 11aa, 111aa; Fig. 1, 7; ¶¶ 0017-0019, 0073-0088) for the purpose of locking the selected first dosage separate from locking the selected second dose prior to and afterwards the delivery of the first and second dose, respectively (¶¶ 0012, 0014-0020; 0074-0084, 0094, 0100).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Levin’867 to include the safety interlock; where the safety interlock prevents premature dispensing of the medication as taught by Kodgule for the purpose of locking the selected first dosage separate from locking the selected second dose prior to and afterwards the delivery of the first and second dose, respectively (See Kodgule: ¶¶ 0012, 0014-0020; 0074-0084, 0094, 0100).
Regarding Claim 10, the modified device of Levin’867 discloses the device where the safety interlock comprises a lock base (See Kodgule: 8a, 8b, 10, 13, 88a, 88b, 100; Fig. 1-5, 7-9, 11-17) that assumes one of three positions (See Kodgule: Fig. 1-5, 7-9, 11-17); where the safety interlock prevents both the first dose and the second dose from being dispensed when the lock base is in a first safety lock position (See Kodgule: Fig. 2, 14; ¶ 0054); where the safety interlock permits the first dose to be dispensed and prevents the second dose from being dispensed when the lock base is in a second safety lock position (See Kodgule: Fig. 13; ¶ 0065); where the safety interlock permits the second dose to be dispensed when the lock base is in a third safety lock position (See Kodgule: Fig. 3-4; ¶¶ 0073-0099).
Regarding Claim 11, the modified device of Levin’867 discloses the device where the safety interlock prevents the lock base from moving to the third safety lock position until the first dose has been dispensed (See Kodgule: ¶¶ 0073-0099).

Claim(s) 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nasacort Instruction for Use in view of Kodgule (U.S. Pub. No. 2017/0239411) in view of Levin’571 (U.S. Pub. No. 2005/0281751).
Regarding Claim 13, Nasacort discloses a method of administering a medication for the treatment of a medical condition comprising: 
inserting a nozzle (“spray nozzle”, Pg. 2) of a device (“bottle”; Pg. 2) for dispensing the medication (Nasacort) for medical treatment into a first nostril of a user while said user is physically oriented in an upright position (Steps 4-6, Pg. 3-4; Examiner notes: Nasacort depicts the user physically oriented in an upright position in Step 5, Pg. 4); 
activating a cartridge (A, Fig. A annotated above) of the device for dispensing medication to dispense a first dose of a medication as the aerosol mist (Steps 4-6; Pg. 3-4; Fig. of Step 5, Pg. 4); 
inserting the nozzle of the device for dispensing medication for migraine treatment into a second nostril of said user (Step 7, Pg. 4); 
activating the activator of said device to dispense a second dose of the medication as the aerosol mist (Step 7, Pg. 4; Fig. of Step 5, Pg. 4).
Nasacort does not specifically disclose the method of administering a medication wherein activating the cartridge is activated by an actuator for dispense the first dose of a medication as an aerosol mist directed to a sphenopalatine ganglion of said user and wherein activating the cartridge is activated by the actuator for dispense the second dose of the medication as an aerosol mist directed to a sphenopalatine ganglion of said user.
Levin’571 teaches directed intranasal administration of pharmaceutical agents comprising administering a medication being lidocaine (¶¶ 0152, 0221, 0255, 0265, 0266, 0268) nasally to the sphenopalatine ganglion (Abstract; ¶¶ 0014-0016, 0081; Fig. 4-6; e.g. ¶ 0081) for the purpose of relieving migraine pain (¶¶ 0152, 0221, 0255, 0265, 0266, 0268). 
Kodgule teaches a drug delivery device (12; Fig. 1-15) comprising an actuator comprising a first button (2, 4, 5; Fig. 1-5, 13-16) that when activated activates a cartridge (1; Fig. 1, 7, 9) that dispense a first dose (¶¶ 0073, 0078-0079, 0083-0085, 0087-0090) and a second button (22, 44, 55; Fig 1-5, 13-16) that when activated activates a cartridge (1; Fig. 1, 7, 9) that dispense a second dose (¶¶ 0073, 0078-0079, 0083-0085, 0087-0090) for the purpose of selecting unequal set doses between the first and second doses (¶ 0094).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Nasacort to include the medication being lidocaine administered nasally to the sphenopalatine ganglion for the treatment of a migraine as taught by Levin’571; and to include the activator; and wherein the first dose of the medication is dispensed upon the activation of the first button; where the second dose of the medication is dispensed upon the activation of the second button as taught by Kodgule for the purpose of relieving migraine pain (See Levin’571: ¶¶ 0152, 0221, 0255, 0265, 0266, 0268) and  selecting unequal set doses between the first and second doses (See Kodgule: ¶ 0094), respectively.
Regarding Claim 14, the modified method of Nasacort disclose the method of claim 13 where the step of activating the activator to dispense the first dose comprises pressing the first button (See Kodgule: 2, 4, 5; Fig. 1-5, 13-16) on the device for dispensing medication for medical treatment (See Kodgule: ¶¶ 0073, 0078-0079, 0083-0085, 0087-0090); where the step of activating the activator to dispense the second dose comprises pressing the second button (See Kodgule: 22, 44, 55; Fig 1-5, 13-16) on the device for dispensing medication for medical treatment (See Kodgule: ¶¶ 0073, 0078-0079, 0083-0085, 0087-0090).
Regarding Claim 15, the modified method of Nasacort disclose the method of claim 13 further comprising: unlocking the activator to dispense the first dose by moving a lock base (See Kodgule: 8a, 8b, 10, 13, 88a, 88b, 100; Fig. 1-5, 7-9, 11-17) of a safety interlock (See Kodgule: 8, 88, 888; Fig. 1, 3, 4, 9-12, 15-17; ¶¶ 0032-0038, 0073-0088) on the device for dispensing medication for migraine treatment from a first safety lock position (See Kodgule: Fig. 2, 14; ¶ 0054) to a second safety lock position (See Kodgule: Fig. 13; ¶ 0065); unlocking the activator to dispense the second dose by moving the lock base of the safety interlock on the device for dispensing medication for migraine treatment from the second safety lock position to a third safety lock position (See Kodgule: Fig. 3-4; ¶¶ 0073-0099).
Regarding Claim 16, the modified method of Nasacort disclose the method of claim 15 further comprising: where the safety interlock prevents the lock base from moving to the third safety lock position until the first dose has been dispensed (See Kodgule: ¶¶ 0073-0099).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785